—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered on or about January 13, 1999, which, to the extent appealed from, upon review of three decisions of Judicial Hearing Officer Albert Blinder, denied defendants certain discovery sought by them, thus (1) limiting them to eight depositions of school principals, (2) limiting their facilities, pedagogical and special education experts to ten, five and three school site visits, respectively, (3) finding plaintiffs’ responses to certain interrogatories sufficient, and (4) quashing the subpoena ad testificandum issued to Schools Chancellor Rudolph F. Crew, unanimously affirmed, without costs.
This is a long-pending action in which the pretrial schedule had been agreed to by the parties. On the eve of trial, defendants made these substantial, last minute, applications and requests without explaining their failure to move at an earlier time. At this time, the trial of this action is underway. Under these circumstances, the IAS Court properly exercised its broad discretion in the pretrial supervision of this case. Concur — Nardelli, J. P., Tom, Mazzarelli, Wallach and Buckley, JJ.